PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/298,828
Filing Date: 20 Oct 2016
Appellant(s): He et al.



__________________
Harry Andrew Hild, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/06/2020 appealing from the Office Action mailed 04/02/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
 (2) Response to Argument
 The Appellant argues that the combination of Ando (US 2013/0095629) in view of Liu (US 2013/0277686) would render Ando unsatisfactory for its intended purpose (Appellant brief page 10).
The examiner disagrees. Although the purpose of the Ando invention is the reduction of parasitic capacitance by reducing the sidewall dielectric constant, the intended function of the device taught by Ando is the control of the flow of current through the channel (Ando paragraph 3).  The function of the device is not prevented by the use of a low dielectric constant solid material spacer instead of a low dielectric constant air gap spacer. Rather one of ordinary skill in the art would expect the device to function in a predictable fashion, because although air has a dielectric constant of 1.0006 which approaches unity (Ando paragraph 36) it is not the only material to have a dielectric constant that is substantially lower than silicon nitride.  Ando disparages the use of silicon nitride, this disparagement is explicitly in regards to the high dielectric constant (7-7.5) thereof.  Materials that have a dielectric constant close to 1 would be expected to possess the parasitic capacitance preventing ability that is required by Ando, because the property depends on the dielectric constant of the material rather 

The Appellant argues that the principle of operation in Ando is impermissibly changed by combination with Liu (Appellant brief page 10).
The examiner disagrees. The principle of operation is not changed by the substitution of one dielectric for another.  The function of the FinFET device is identical in either case.  Further, the principle underlying the dielectric spacer and its ability to reduce the parasitic capacitance affecting the device is dependent on the dielectric constant (k) of the material.  Specifically, as noted by Ando, the dielectric constant must be lower than that of silicon nitride.  Ando does not suggest any other property of the spacer is essential for this principle, nor would one of ordinary skill in the art expect any other property to be factor in this principle.

The Appellant argues that Ando teaches away from using any material other than air because the low dielectric constant is an essential feature of the invention.
The examiner disagrees. Ando clearly teaches that a material, silicon nitride, having a high dielectric constant (over 7) is unacceptable, whereas a material, such as air, having a low dielectric constant (approaching 1) is acceptable (paragraph 36). Low k materials are referred to as low k because they possess a dielectric constant that 

The Appellant argues that the examiner’s motivation for combining Ando and Lie was insufficient with the specific reasoning for combination not being explicitly stated in Ando or Liu (Appellant brief page 11).
The examiner disagrees.  Filling the void spacers, as taught by Liu will result in increased structural stability due the mechanical support that a solid fill material will provide to the adjacent material.  The increased robustness will enable the device to more readily resist deformation during any subsequent processing.  Further, the presence of a low-k solid material in the void will prevent even minimal infiltration of silicon nitride adjacent the gate.  As noted by Ando, silicon nitride adjacent the gate will result in parasitic capacitances which can be avoided by having a low-k material adjacent the gate (Ando paragraph 36)   The Appellant argues that the examiner’s allegations are unsupported by evidence.
The examiner disagrees.  The examiner relied upon Liu (US 2013/0277686) to provide evidence for the obviousness of the combination.  This is not mere argument, the examiner cited to the prior art, the specific sections of the prior art, and explained the teaching of the prior art and the reasoning that led to the conclusion.  Specifically, Liu teaches filling spacer voids with a low k material in order to provide structural support during processing while preventing parasitic capacitances, solids unlike air resist mechanical deformation. It must be recognized that any judgment on obviousness In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Appellant argues that filling a void with a low k dielectric other than air would result in an elevated dielectric constant and result in greater parasitic capacitances.
The examiner disagrees.  Ando teaches a structure that improves over silicon nitride spacers (paragraph 36), Liu also teaches a material that improves over silicon nitride (paragraphs 23, 34). Rather than teaching away from each other, Ando and Liu are teaching towards a common goal, but where Ando optimizes for minimal spacer dielectric constant Liu compromises with additional factors in the overall process.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/D.G./
Examiner, AU 2817
Conferees:
/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.